Citation Nr: 1531637	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-38 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for migraine headaches as of December 16, 2005.

2. Entitlement to a rating in excess of 10 percent for depression as of December 16, 2005.

3. Entitlement to a compensable evaluation for left middle finger fracture residuals as of December 16, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brogdon, Siobhan

INTRODUCTION

The Veteran served on active duty from July 1998 to October 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2006 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the appeal lies with the RO in St. Petersburg, Florida.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that the Veteran was scheduled for VA examinations for the service-connected disorders at issue in November 2012.  A Compensation and Pension Exam Inquiry indicates that she failed to report for the hand, finger and scar examinations and refused a mental disorder evaluation at the scheduled location.  The examinations were "cancelled by MAS" on November 29, 2012.  There is no further follow-up in the record in this regard.  The record reflects that the appellant has not had a VA compensation and pension examination of the claimed disorders in almost a decade.

The Representative avers that the appellant received inadequate notification of the date and time of the examinations.  However, there is documentation that she refused to report for examination at a specific location.  There is no evidence that she did not receive proper notification of the examinations the record does not reflect any indication that correspondence sent to her was returned.  The Board observes, however, that in the General Remarks of the November 2012 Compensation and Pension Exam Inquiry, it was noted that the appellant's address and phone number provided by VBA differed from that in the VHA database.  It was requested that her address be verified before mailing the examination notice letter but there is no indication that this was performed.  The Board notes that a different address appears on the most recent correspondence of record to her dated in December 2014.  

In view of the above, the Board is of the opinion that since this case is being remanded for other reasons, the Veteran should be given another opportunity to report for VA examination of the claimed disorders.  The RO should enlist the aid of her representative in securing the most up-to-date address and telephone number to reschedule her for VA examinations.  

In the April 2015 post remand brief, the Representative also argues that the RO failed to comply with the directives of the remand because there is no documentation of record that any additional records were sought.  The Board concurs in this assessment.  There is no evidence that the AOJ requested any additional records nor did it document its inability to locate or obtain records for the record, or notify the appellant and her Representative of its efforts in this regard.  As such, this case must be remanded once again because it appears that development sought previously by the Board has not been accomplished.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board itself errs in failing to ensure compliance. Id.  As such, the Veteran should be contacted and requested to identify all providers from whom she has obtained treatment for migraine headaches, depression and left middle finger fracture dating back to 2006.

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain the Veteran's most recent and correct address, to include requesting her Representative's assistance in this connection.

2.  Thereafter, contact the Veteran by letter and request that she provide authorizations that identify the names and addresses of all providers, to include any within the VA and/or military system, who have treated her for migraine headaches, depression and left middle finger fracture residuals since 2006.  After securing the necessary releases, request this information and associate it with the claims folder, if not already of record.  All attempts to secure records should be documented.  

Advise the Veteran that in addition to the above, she should also try to retrieve copies of clinical records from any provider who treated her for the claimed disorders and submit this information to VA.

3.  After a reasonable time for receipt of any additional clinical records, schedule the Veteran for examinations for depression, migraine headaches, and a left middle finger condition, to include any scarring associated therewith.  The Veteran's claims folder, and access to Virtual VA/VBMS, to include any newly obtained clinical data, must be provided to the examiners for review.  All indicated studies must be performed and clinical findings must be reported in detail.  In accordance with the latest examination procedures for mental disorders, migraine headaches and finger disorders, each examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of each disorder in question.  The VA examiner conducting the examination of the left middle finger fracture residuals should discuss any scarring related to these residuals. 

The examiners must address the degree of any functional impairment caused by depression, migraine headaches and left middle finger fracture residuals.

4.  Provide the Veteran notice of all examinations, to include advising her of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for an examination as well as all attempts to notify her of such examinations should be noted in the file.

5.  The RO must ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient or if a requested action is not taken or is deficient it should be returned for correction. See Stegall.

6.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant a supplemental statement of the case and afford her an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


